Dismissed and Memorandum Opinion filed October 16, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00737-CR

               AUGUSTINO JUAREZ MOSQUEDA, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 66674

                 MEMORANDUM                         OPINION


      Appellant entered a guilty plea to the offense of enticing a child. In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on April 27, 2012, to confinement for five years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a pro se notice of appeal. We dismiss the appeal.
       The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).1

       Accordingly, we dismiss the appeal.


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b)




       1
         According to the record, appellant attempted to file an out-of-time appeal. This court,
however, is without jurisdiction to grant an out-of-time appeal. Ater v. Eighth Court of Appeals,
802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal from final felony conviction may be
sought by filing a writ of habeas corpus with the Court of Criminal Appeals pursuant to article
11.07 of the Texas Code of Criminal Procedure).

                                               2